DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt and entry of the response dated 11/18/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection.
Claim 37 recites the limitation "…the 5’ portion of the selectable marker gene." in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Terminal Disclaimer
The terminal disclaimer filed on 11/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/095,084 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 25, 27, 28, 29, 32, 36, 33, 38, 39 are is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Davis et al (US 2014/0243504, of record as WO 2014/121087).  This is a new rejection.
Davis et al teach vectors encoding antibody LCF and HCF genes flanked by RRS’s in order to produce bispecific antibodies. The antibodies comprise heavy chains, CH3 regions and variable regions from different antibodies. The vectors may comprise selectable markers At least one vector comprises two different genes flanked by up to three RRS’s, which may be different and chosen from the four specific sites found in ¶ [0186].  See ¶’s [0030]-[0033], [0037]-[0038], [0175-0177], [0185]-[0186], Example 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 24, 25, 27, 28, 29, 32, 36, 33, 38, 39, 42, 44-47, 51, 52, 55-57   is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 2014/0243504, of record as WO 2014/121087) in view of Chen et al (WO 2008/151219, of record).
	The teachings of Davis et al are as above and applied as before.  Further, Davis et al teach that a CH3 region may be human and bispecific antibodies are produced and purified from cells 
Chen et al teaches the integration of nucleic acids into enhanced expression loci that encode antibodies.  CHO cells were engineered to express, using vectors comprising RRSs, antibodies from loci that enhanced expression.  A vector encoding the Cre recombinase was used. The vectors used could comprise multiple different promoters, selectable markers and RRS sites flanking desired sequences. The cells and vectors are used in methods of making cell lines via transfection and selection. See examples 1, 2, and 4.
The claimed cells and vectors are essentially disclosed by Davis et al with the exception of the enhanced expression locus limitation.  The ordinary skilled artisan, seeking to produce and purify bispecific antibodies, would have been motivated to use the system of Chen et al with the vectors and antibodies of Davis et al because both references teach the desirability of improved methods of recombinant antibody production.  It would have been obvious for the skilled artisan to do this because of the known benefit of generating bispecific antibodies as taught by Davis et al.  Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of applicants'  invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Allowable Subject Matter
Claims 34, 40, 41, 48-50, 58-61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/            Primary Examiner, Art Unit 1633